DICE, Commissioner.
Appellant was charged by complaint in Justice Court, Precinct 7, of Bowie County, with the offense of assault with intent to murder. Bail was set by the justice of the peace in the sum of $20,000.
By petition for writ of habeas corpus filed in the Fifth Judicial District Court of Bowie County, appellant sought a reduction of the bail and offered proof of his financial inability to make bond in the sum fixed by the justice of the peace and of his attempt to make a bond in such amount.
This is an appeal from an order entered by the district judge, refusing to reduce the amount of bail, and remanding appellant to custody.
We have carefully reviewed the evidence adduced upon the hearing and find that the amount of bail fixed by the justice of the peace is excessive and that the same should be reduced.
The judgment of the trial court refusing to reduce the amount of bail is reversed, and appellant’s bail is fixed at the sum of $5,000.
Opinion approved by the Court.